Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 10, 1989, which ruled that claimant was ineligible to receive unemployment insurance benefits, charged him with a recoverable overpayment of benefits, and imposed a forfeiture of effective days as a penalty in reduction of future benefits.
The record supports the conclusion that claimant was not totally unemployed. He admitted that at the time he was collecting benefits he worked for brief periods of time as a bartender. Although he was not paid for his services, they were sufficient to warrant denying him benefits (see, Matter of St. Germain v Ross, 78 AD2d 565). Furthermore, although the Commissioner of Labor now concedes that claimant’s false statements were not willfully made, the overpayments made are still recoverable because it is no longer necessary to find that a recipient made willful misrepresentations to recover *652such overpayments (see, Labor Law § 597 [4]; Matter of Barber [Roberts], 121 AD2d 767; Matter of Palsyn [Roberts], 100 AD2d 716).
Decision modified, without costs, by reversing so much thereof as found a willful misrepresentation to obtain benefits and ordered a forfeiture of effective days, and, as so modified, affirmed. Kane, J. P., Weiss, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.